Title: General Orders, 22 November 1777
From: Washington, George
To: 



Head-Quarters, White Marsh [Pa.] Nov: 22nd 1777.
Parole ChesterC. Signs Danbury. Easton.


The General Court Martial of the line, of which Colonel Grayson is president, is to sit to morrow morning at nine o’clock, at the house where General Huntington quartered, for the trial of all prisoners which shall be brought before them—An orderly serjeant from each brigade is to attend the court—Lt Col. Heth—Lt Col. Becker and Major Taylor, and a captain from each Continental brigade present, are to compose the members of the court.
All the General Officers present in camp are desired to meet at Lord Stirling’s quarters, to morrow at 10 o’clock in the forenoon, to settle the ranks of the Field Officers of horse, who are to attend this board and exhibit their respective claims.
The brigades commanded by Generals Paterson, and Learned, are to form one division under Major General The Baron De Kalb.
After Orders. The Commander in Chief offers a reward of Ten dollars, to any person who shall, by nine o’clock on Monday morning, produce the best substitute for shoes, made of raw hides—The Commissary of hides is to furnish the hides, and the Major General of the day is to judge of the essays, and assign the reward to the best artist.
Col. Martin of North Carolina having resigned his Commission, the eldest officer of that corps now present is to command it.
The troops just arrived from the northward, are immediately to have their Cartouch Boxes filled with cartridges—The whole army to have their ammunition in such readiness as to be completed to 40 rounds, at a moment’s warning, where they have waggons to secure that quantity from the weather, and officers and men to be in camp, that they may be ready to act on the shortest notice.
